ROBERTS, Justice.
The appellants filed a notice of appeal from an order of the Circuit Court in and for Dade County, Florida, entered on appeal from an order of the Florida Industrial Commission in a workman’s compensation case. The appellees have moved this court to dismiss such appeal on the ground that the notice of appeal was not filed within the time prescribed by the Workmen’s Compensation Act, Section 440.27, Florida Statutes, F.S.A., nor in accordance with other requirements of such Act. Subsequent to the filing of such motion to dismiss the appeal, the appellants filed in this court a petition for a writ of certiorari to review the order of the Circuit Court. We here consider the appellees’ motion to dismiss the appeal and the appellants’ petition for a writ of certiorari.
The motion to dismiss the appeal is granted under the authority of Smith v. Fletcher Motor Sales, Inc., Fla. 62 So.2d 60.
The petition for a writ of certiorari is denied under the authority of Weaver-Loughridge Lumber Co. v. Coleman, 139 Fla. 823, 191 So. 16; South Atlantic Steamship Co. v. Tutson, 139 Fla. 405, 190 So. 675; and Stansell v. Marlin, 153 Fla. 421, 14 So.2d 892.
It is so ordered.
SEBRING, Acting Chief Justice, and MATHEWS, J., and FABISINSKI, Associate Justice, concur.